DETAILED ACTION
Allowable Subject Matter
Claims 4,5 , 11, 14-21 and 23-28 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 4, the claim was amended to incorporate the claim scope of claim 1, which claim 4 was originally dependent upon, making claim 1 into an independent claim. However, the prior art does not explicitly disclose further comprising synchronizing the power source to the interrupt window created by the remote subunit.  The examiner was unable to find, alone or in combination, the suggestion of the power source to synchronize with the interrupt window, where in the window is used for communication between the two units along the DC conductor lines. Hence, when considered as a whole, the claim scope is allowable. 
Re claim 5, this claim is dependent upon claim 4 and are allowable for the reasons previously stated. 
Re claim 11, the claim was amended to incorporate the claim scope claim 1, which claim 11 was dependent upon, making claim 11 into an independent claim. However, the prior art does not explicitly disclose wherein detecting the interrupt window comprises detecting reduced current flow on the DC power conductor caused by the remote subunit disconnecting a load within the remote subunit from the DC power conductor. Rather the prior art of Hazani, which discussed under what conditions the DC power conductor would disconnect the DC current, which is that there is an excess amount of current running along the conductor paths. Furthermore, the examiner was unable to find, alone or in combination, the interruption window along the DC power conductor to be that of a reduced current flow caused by the remote submit disconnecting a load with the remote submit from the DC power conductor, wherein the interrupt is what disconnects the power source. Hence, when the claim scope is considered as a whole, the claim is considered allowable. 
Re claims 14, the claim states a method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising: 
at a remote subunit in a power distribution network, 
opening a switch to disconnect a load from a power conductor to form an interrupt window according to a pulse repetition interval (PRI); and 
sending data to a power source by modulating a period of the PRI.  
While portions of the claim scope are disclosed by the prior art. Not all portions of the claim scope are disclosed, such that when you consider the prior art, alone or in combination, does not disclose the claim scope as a whole. This is especially concerning the limitation of “the interrupt window is formed due to the disconnecting of a load from the power conductor”. When this limitation is taking in consideration with the other limitations, the examiner believes the claim scope to be allowable. The examiner will discuss the prior art most closely associated with the claim scope in an attempt to further draw distinction between the invention and the prior art. 
Hazani (US PG PUB 2019/0097457) a method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising: 
at a remote subunit in a power distribution network (remote unit 218, Fig. 4), 
opening a switch to disconnect a load from a power conductor to form an interrupt window according to a pulse repetition interval (PRI) (An optional load switch circuit 425 can also be provided between the current limiter circuit 420 and the load 401 to connect and disconnect the load 401 from the power conductors 246+ ¶ [0045] wherein the load switch circuit 425 can be locally controlled by the switch control circuit 414 by a pulse width modulated (PWM) signal ¶ [0046], which is a pulse repetition interval); and 
sending data to a power source by modulating a period of the PRI (the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example ¶ [0043], wherein the bidirectional communications means the signal is transmitting data the power source).  
Eaves (US Patent 8,871,637) discloses a system between a load and a power source that does have switches and control signal to control the switch that is connected to the load to be able to disconnect the load from the power source. However, it does not explicitly disclose the ability to modulate that signal that is used by the switch with pulse width modulation in order to transmit data to a power source. 
Reinhold (US PG PUB 2006/0038661) method for sending a communication signal from a remote subunit to a power source in a power distribution network, the method comprising 
at a remote subunit in a power distribution network, opening a switch to disconnect a load from a power conductor ( a second transmitting and/or receiving unit 9, constructed as a microprocessor, acts as a data generating device and controls a second electronic switch 10 and a third electronic switch 11. ¶ [0024]).
sending data to a power source by modulating a period of the PRI (As indicated by the dotted line 12, the second transmitting and/or receiving unit 9 is connected with the supply line 4. It can thereby be detected in which timing the power supply takes place by way of the switch 6. Parallel to the second transmitting and/or receiving unit 9, an energy accumulator 13 is provided which is constructed as a capacitor and by way of which the second transmitting and/or receiving unit 9 is supplied with voltage when the switch 6 is opened; that is, the voltage supply is separated from the second device 3. The second transmitting and/or receiving unit 9 can monitor or check different functions and physical quantities of the load 8 (for example, status, operational failure, temperature) and, by means of the corresponding switch position of the switches 10, 11, transmit signals or data assigned to the load 8 by way of the power supply line 4 to the first device 2. A diode 14 is provided parallel to the switch 11 ¶ [0024]).  
However, the prior art of Reinhold discloses modulating a transmission interval or window, it does not disclose that the interval or window was initiated or formed by opening the switch to disconnect the load from the power conductor window.  
Re claims 15-21, these claims are dependent upon claim 14, and are allowable for the reasons above.
Re claim 23, the claim recites a remote subunit comprising: 
a load; 
an input port configured to be coupled to a power conductor; 
a switch positioned between the load and the input port; and 
a control circuit configured to: 
open the switch to disconnect the load from the power conductor to form an interrupt window according to a pulse repetition interval (PRI); 
and send data to a power source by pulse width modulating (PWM) a period of the PRI.  
While portions of the claim scope are disclosed by the prior art. Not all portions of the claim scope are disclosed, such that when you consider the prior art, alone or in combination, does not disclose the claim scope as a whole. This is especially concerning the limitation of “the interrupt window is formed due to the disconnecting of a load from the power conductor”. When this limitation is taking in consideration with the other limitations, the examiner believes the claim scope to be allowable. The examiner will discuss the prior art most closely associated with the claim scope in an attempt to further draw distinction between the invention and the prior art. 
Hazani (US PG PUB 2019/0097457) discloses a remote subunit comprising: 
a load (load 401, Fig. 4); 
an input port configured to be coupled to a power conductor (remote power input 409 of the remote unit 218 which is connected to the power conductors 246, Fig. 4); 
a switch positioned between the load and the input port (there is switch 425 between the load and the remote power input 409, Fig. 4); and 
a control circuit configured to: 
open the switch to disconnect the load from the power conductor according to a pulse repetition interval (PRI) (An optional load switch circuit 425 can also be provided between the current limiter circuit 420 and the load 401 to connect and disconnect the load 401 from the power conductors 246+ ¶ [0045] wherein the load switch circuit 425 can be locally controlled by the switch control circuit 414 by a pulse width modulated (PWM) signal ¶ [0046], which is a pulse repetition interval); 
and send data to a power source (the controller circuit 404 could be configured to communicate over a management communications link 410 to the remote unit 218. The management communications link 410 may be electrical conductors (e.g. copper wire) or optical fiber medium as examples. The management communications link 410 may be a bidirectional communications link configured to carry a full duplex signal at a carrier frequency, such as 1.5 MHz for example ¶ [0043], wherein the bidirectional communications means the signal is transmitting data the power source).  
Hence, the prior art does not disclose that the sending of data to a power source includes modulating a period of the interval signal with pulse width modulation in order to transmit data to the power source. 
Eaves (US Patent 8,871,637) discloses a system between a load and a power source that does have switches and control signal to control the switch that is connected to the load to be able to disconnect the load from the power source. However, it does not explicitly disclose the ability to modulate that signal that is used by the switch with pulse width modulation in order to transmit data to a power source. 
Re claim 24, the claim recites: “A distributed communication system (DCS), comprising: 
a central unit configured to: 
distribute received one or more downlink communications signals over one or more downlink communications links to one or more remote subunits; and 
distribute received one or more uplink communications signals from the one or more remote subunits from one or more uplink communications links to one or more source communications outputs; 
a plurality of remote subunits, each remote subunit among the plurality of remote subunits comprising: 
a power input port configured to be coupled to a power conductor and receive a power signal from a power source therefrom; 
a switch coupled to the power input port; 
a first power output port configured to be coupled to a second power conductor to provide power from the remote subunit to a second cascaded remote subunit; and 
a controller circuit configured to: 
use a current sensor to detect an interrupt window on the power conductor created by the remote subunit; and 
during the interrupt window, open the switch to decouple the power conductor from the power supply; 
the remote subunit configured to: 
distribute the received one or more downlink communications signals received from the one or more downlink communications links to one or more client devices; and 
distribute the received one or more uplink communications signals from the one or more client devices to the one or more uplink communications links; and 
a power distribution system comprising: 
one or more power distribution circuits each comprising: 
a distribution power input configured to receive current distributed by the power source; 
a distribution power output configured to distribute the received 38Attorney Docket No.: HI19-140 current over a power conductor coupled to an assigned remote subunit among the plurality of remote subunits; 
a distribution switch circuit coupled between the distribution power input and the distribution power output, the distribution switch circuit comprising a distribution switch control input; and 
a current measurement circuit coupled to the distribution power output and comprising a current measurement output; 
the current measurement circuit configured to measure a current at the distribution power output and generate a current measurement on the current measurement output based on the measured current at the distribution power output; and 
a controller circuit comprising: 
one or more current measurement inputs communicatively coupled to the one or more current measurement outputs of the one or more current measurement circuits of the one or more power distribution circuits; 
the controller circuit configured to, for a power distribution circuit among the one or more power distribution circuits: 
generate a distribution power connection control signal indicating a distribution power connection mode to the distribution switch control input of the power distribution circuit indicating a distribution power connect state; 
determine if the measured current on a current measurement input among the one or more current measurement inputs of the power distribution circuit exceeds a predefined threshold current level; and 
in response to the measured current of the power distribution circuit exceeding the predefined threshold current level:  39Attorney Docket No.: HI19-140
communicate the distribution power connection control signal comprising the distribution power connection mode to the distribution switch control input of the power distribution circuit indicating a distribution power disconnect state.  
This claim includes components of the remote subunits as well as the power distribution systems found in the previous recited independent claims. However, the additional details as well as how all of the different components are connected and interact with each other are not disclosed by the prior art, alone or in combination, such that the claim scope when considered as a whole is considered allowable. 
Re claims 25-28, these claims are dependent upon claim 24 above and are allowable for the same reasons. 
The following patents and patent applications are cited to show the state of the art with respect to communication in a system with power transmission systems:
(US-20220026089, US-20210367642, US-20210242703, US-20210153314, US-20200187031, US-20190097457, US-20180289973, US-20150215001-A1, US-20100289343, US-20100213759, US-20100086064, US-20090039833, US-20060038661, US-10897312, US-8781637, US-7813451, US-7203851, US-5969837)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637

/TANYA T MOTSINGER/Examiner, Art Unit 2637